Case: 17-11049   Document: 00514525637   Page: 1   Date Filed: 06/22/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                               United States Court of Appeals

                              No. 17-11049
                                                                        Fifth Circuit


                            Summary Calendar
                                                                      FILED
                                                                  June 22, 2018
                                                                 Lyle W. Cayce
                                                                      Clerk

EDDIE LAW,

                                        Plaintiff-Appellant

v.

ROBERTSON UNIT; ADMINISTRATION RB UNIT; LARRY G. DOYLE,
Warden; JIMMY S. WEBB, Assistant Warden; ADAM R. GONZALES,
Assistant Warden;       CORRELL L. ANRIAN, Captain; ARENDALL J.
CLAYTON, Captain; KENATH E. BOYD, JR., Sergeant; TIMOTHY S.
HOOPER,       Captain;     ALL ADMINISTRATION; JUSTIN LIPIECKI,
Correctional Officer IV; MICHAEL E. SACHSENMEYER, Sergeant; SHAWN
D. BENNETT, Captain; VERONICA A. FERENCE, Coun Sub; ASHLEY M.
LOPEZ, Coun Sub; DAKOTA W. PATTERSON, Correctional Officer IV,

                                        Defendants-Appellees


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 1:17-CV-99
     Case: 17-11049      Document: 00514525637         Page: 2    Date Filed: 06/22/2018


                                      No. 17-11049

Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Eddie Law, Texas prisoner # 1771847, filed a civil rights action under
42 U.S.C. § 1983 against numerous officials employed by the Robertson Unit
of the Texas Department of Criminal Justice. He filed a pleading that was
construed by the district court as an interlocutory notice of appeal.
       This court has a duty, sua sponte, to determine whether it has appellate
jurisdiction. Trent v. Wade, 776 F.3d 368, 387 (5th Cir. 2015) (citing Mosley v.
Cozby, 813 F.2d 659, 660 (5th Cir. 1987)). Federal appellate courts only have
jurisdiction over appeals from (1) final orders pursuant to 28 U.S.C. § 1291;
(2) orders that are deemed final due to a jurisprudential exception, such as the
collateral order doctrine; (3) interlocutory orders specified in 28 U.S.C.
§ 1292(a); and (4) interlocutory orders that are properly certified for appeal by
the district court pursuant to Federal Rule of Civil Procedure 54(b) or
§ 1292(b). Dardar v. Lafourche Realty Co., 849 F.2d 955, 957 (5th Cir. 1988);
Save the Bay, Inc. v. United States Army, 639 F.2d 1100, 1102 & n.3 (5th Cir.
Feb. 1981).
       In the present case, the district court has not entered a final judgment,
has not issued an interlocutory order specified in § 1291(a), and has not
certified an interlocutory order for appeal. See Martin v. Halliburton, 618 F.3d
476, 481 (5th Cir. 2010); § 1292(a), (b). The district court also has not issued
an order that is collaterally appealable. See Mohawk Indus., Inc. v. Carpenter,
558 U.S. 100, 106-07 (2009). Accordingly, the appeal is DISMISSED for lack
of jurisdiction. See id.; Martin, 618 F.3d at 481.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2